PER CURIAM.
MacArthur Wright, appellant, seeks review of the order denying his Florida Rule of Criminal Procedure 3.850 motion for post-conviction relief. We find no error with the court’s denial, following an evi-dentiary hearing, of ground two of Wright’s motion. We also affirm without further discussion the lower tribunal’s summary denial of ground three, sub-parts one and two, and grounds four, five, and six of Wright’s motion.1 However, as the State has candidly acknowledged in its answer brief, in regards to ground three, sub-parts three, four, and five, the post-conviction court cited portions of the record in support of its denial of relief on those claims, yet neglected to attach all of the record citations to its order.
Accordingly, we AFFIRM in part, REVERSE in part, and REMAND to allow the court to attach portions of the record conclusively refuting Wright’s claims or conduct an evidentiary hearing.
WOLF, VAN NORTWICK, and CLARK, JJ., concur.

. Grounds one and seven of Wright's motion were not at issue in this appeal.